    Case 17-31795              Doc 750           Filed 01/07/19 Entered 01/07/19 08:55:02        Desc Main
                                                   Document Page 1 of 2
        FILED & JUDGMENT ENTERED
                  Steven T. Salata




             January 7 2019


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                                 _____________________________
                                                                                           Laura T. Beyer
                                                                                   United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                        CHARLOTTE DIVISION


In re                                                               Chapter 11

BESTWALL LLC,1                                                      Case No. 17-31795 (LTB)
                                             Debtor.


            THIRD ORDER EXTENDING THE EXCLUSIVE PERIODS TO FILE
        A PLAN OF REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

                     This matter coming before the Court on the Debtor’s Third Motion for an Order

Extending the Exclusive Periods to File a Plan of Reorganization and Solicit Acceptances

Thereof [Docket No. 677] (the “Motion”),2 filed by Bestwall LLC, the debtor and debtor in

possession in the above-captioned chapter 11 case (the “Debtor”); the Court having reviewed the

Motion and having heard the statements of counsel and evidence adduced with respect to the


1
          The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
          100 Peachtree Street, N.W., Atlanta, Georgia 30303.
2
          Capitalized terms used but not defined herein shall have the respective meanings given to such terms in
          the Motion.
 Case 17-31795       Doc 750      Filed 01/07/19 Entered 01/07/19 08:55:02           Desc Main
                                    Document Page 2 of 2


Motion at a hearing before the Court (the “Hearing”); the Court having found that (i) the Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) venue is proper in

this district pursuant to 28 U.S.C. § 1409, (iii) this is a core proceeding pursuant to 28 U.S.C.

§ 157(b); and (iv) cause exists within the meaning of section 1121(d) of the Bankruptcy Code for

the extension of the Exclusive Periods granted herein; and the Court having determined that

the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein;

               IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED.

               2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Filing

Period is hereby extended through and including March 6, 2019.

               3.      Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive

Solicitation Period is hereby extended through and including May 6, 2019.

               4.      The extensions of the Exclusive Periods in this Order are without

prejudice to the Debtor’s right to seek further extensions of these periods.

               5.      This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the interpretation, implementation or enforcement of this Order.


This Order has been signed electronically. The                     United States Bankruptcy Court
judge’s signature and court's seal appear at the top
of the Order.
